DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/184296 (WO’296).
Claim 1, WO’296 discloses a method of wireless communication at a scheduling entity in a wireless communication network, comprising: 
obtaining a first priority ranking of first uplink (UL) data for a first UL data transmission (page 13, para. 4, the priority of the uplink transmission) from a first scheduled entity to the scheduling entity (page 4, para 15, acquiring the cellular uplink resource scheduled by the base station); 
obtaining a second priority ranking of second data scheduled for a second data transmission from a second scheduled entity to a third scheduled entity (page 13, para. 9, the priority of the uplink transmission) using at least a portion of a sidelink resource reserved for sidelink communication (page 5, para. 2, acquiring the device-to-device link sending resource scheduled by the base station); and 
scheduling the first UL data transmission using at least the portion of the sidelink resource based on the first priority ranking and the second priority ranking (page 13, para. 4, If the priority of the uplink transmission of the cell is the highest, the relay UE may also schedule resources that overlap with the D2D reception used by the relay UE for the UE-to-network relay in the time domain).  
Claim 8, see claim 1 for the rejection, WO’296 discloses an apparatus configured as a scheduling entity for wireless communication in a wireless communication network, comprising: 
a processor (page 21, para. 10, processor); 
a transceiver (page 21, para.9, transceiver) communicatively coupled to the processor; and 
a memory (page 21, para. 11, memory) communicatively coupled to the processor, wherein the processor is configured to: 
obtain a first priority ranking of first uplink (UL) data for a first UL data transmission from a first scheduled entity to the scheduling entity; L&L Ref. QCOM-4076US58Docket No. 202519 
obtain a second priority ranking of second data scheduled for a second data transmission from a second scheduled entity to a third scheduled entity using at least a portion of a sidelink resource reserved for sidelink communication; and 
schedule the first UL data transmission using at least the portion of the sidelink resource based on the first priority ranking and the second priority ranking.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/184296 (WO’296) in view of EP 2958397 A1 (EP’397).
Claim 3, WO’296 discloses the method of claim 1, further comprising: 
but is silent on, 
predicting a level of interference received at the scheduling entity due to the second data transmission; and 
sending a transmission cancellation indication to cancel the second data transmission if the predicted level of interference is greater than a predetermined threshold.  
However, as EP’397 discloses predicting a level of interference received at the scheduling entity due to the second data transmission (fig 19, [0199] the D2D UE 100-D notifies the eNB 200 of the D2D communication pathloss (step S231)); and 
sending a transmission cancellation indication (fig 19, [0199] the D2D UE 100-D notifies the eNB 200 of the D2D communication pathloss (step S231)) to cancel the second data transmission if the predicted level of interference is greater than a predetermined threshold ([0200] it becomes possible to cancel the influence of the interference B).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the WO’296  invention with EP’397 invention to include the claimed limitation(s) so as to enable the D2D UE to notify the network of an interference in order to cancel the interference resource to improve communication. 
Claim 7,  WO’296 discloses the method of claim 1, further comprising: 
but is silent on, 
sending a transmission cancellation indication to cancel the second data transmission: 
in response to a first determination that the second data transmission will interfere with the first UL data transmission; or 
in response to a second determination that a predicted level of interference received at the scheduling entity due to the second data transmission is greater than a predetermined threshold.  
However, EP’397 discloses sending a transmission cancellation indication to cancel the second data transmission ([0200] it becomes possible to cancel the influence of the interference B): 
in response to a first determination that the second data transmission will interfere with the first UL data transmission (fig 19, [0199] the D2D UE 100-D notifies the eNB 200 of the D2D communication pathloss (step S231)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the WO’296  invention with EP’397 invention to include the claimed limitation(s) so as to enable the D2D UE to notify the network of an interference in order to cancel the interference resource to improve communication. 
Claim 10, see claim 3 for the rejection, WO’296 discloses the apparatus of claim 8, wherein the processor is further configured to: predict a level of interference received at the scheduling entity due to the second data transmission; and send a transmission cancellation indication to cancel the second data transmission if the predicted level of interference is greater than a predetermined threshold.  
Claim 14, see claim 7 for the rejection, WO’296 discloses the apparatus of claim 8, wherein the processor is further configured to: 
send a transmission cancellation indication to cancel the second data transmission: in response to a first determination that the second data transmission will interfere with the first UL data transmission; or 
in response to a second determination that a predicted level of interference received at the scheduling entity due to the second data transmission is greater than a predetermined threshold.  
Claim(s) 5-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/184296 (WO’296) in view of Kim et al., US Patent No. 10,383,135 B2.
Claim 5,  WO’296 discloses the method of claim 1, further comprising: 
but is silent on, 
sending a preemption indication to indicate that receiving scheduled entities including the third scheduled entity are to ignore data including the second data received during at least the portion of the sidelink resource.  
However, as Kim discloses sending a preemption indication to indicate that receiving scheduled entities including the third scheduled entity are to ignore data including the second data received during at least the portion of the sidelink resource (claim 1, skipping relaying of the D2D data, wherein the relay indicator indicates that the D2D data is received from the out-of-coverage UE).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the WO’296  invention with Kim invention to include the claimed limitation(s) so as to enable the D2D UE to be notified of a communication restriction in order to skip the relaying of the communication. 
Claim 6,  see claim 5 for the rejection, WO’296 discloses the method of claim 1, further comprising: 
instructing the second scheduled entity to send a preemption indication to indicate that receiving scheduled entities including the third scheduled entity are to ignore data including the second data received during at least the portion of the sidelink resource.  
Claim 12, see claim 5 for the rejection, WO’296 discloses the apparatus of claim 8, wherein the processor is further configured to: send a preemption indication to indicate that receiving scheduled entities including the third scheduled entity are to ignore data including the second data received during at least the portion of the sidelink resource.  
Claim 13, see claim 5 for the rejection, WO’296 discloses the apparatus of claim 8, wherein the processor is further configured to: instruct the second scheduled entity to send a preemption indication to indicate that receiving scheduled entities including the third scheduled entity are to ignore data including the second data received during at least the portion of the sidelink resource.  


Allowable Subject Matter
Claims 2, 4, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2. The method of claim 1, further comprising: 
scheduling the first UL data transmission using at least the portion of the sidelink resource if the first priority ranking represents a greater priority than the second priority ranking; and 
sending a transmission cancellation indication to cancel the second data transmission if the second data transmission will collide with the first UL data transmission.  
4. The method of claim 3, further comprising: 
sending the transmission cancellation indication to at least one of: 
at least the second scheduled entity, scheduled entities including the second scheduled entity scheduled to transmit in at least the portion of the sidelink resource, or L&L Ref. QCOM-4076US57Docket No. 202519 a portion of the scheduled entities including the second scheduled entity scheduled to transmit in at least the portion of the sidelink resource that will cause interference with reception of the first UL data.  
9. The apparatus of claim 8, wherein the processor is further configured to: schedule the first UL data transmission using at least the portion of the sidelink resource if the first priority ranking represents a greater priority than the second priority ranking; and send a transmission cancellation indication to cancel the second data transmission if the second data transmission will collide with the first UL data transmission.  
11. The apparatus of claim 10, wherein the processor is further configured to: send the transmission cancellation indication to at least one of: at least the second scheduled entity, scheduled entities including the second scheduled entity scheduled to transmit in at least the portion of the sidelink resource, or a portion of the scheduled entities including the second scheduled entity scheduled to transmit in at least the portion of the sidelink resource that will cause interference with reception of the first UL data.  
Claims 15-30 are allowed.
15. A method of wireless communication at a scheduling entity in a wireless communication network, comprising: 
obtaining a first priority ranking of first data for a first data transmission from a first scheduled entity to a second scheduled entity using at least a portion of a sidelink resource reserved for sidelink communication; 
obtaining a second priority ranking of second data scheduled for a second data transmission from a third scheduled entity to a fourth scheduled entity using at least the portion of the sidelink resource reserved for sidelink communication; and 
scheduling the first data transmission of the first data using at least the portion of the sidelink resource based on the first priority ranking and the second priority ranking.  
16. The method of claim 15, further comprising sending a transmission cancellation indication to cancel the second data transmission if: the first priority ranking represents a greater priority than the second priority ranking, the first data transmission will collide with the second data transmission, or a predicted level of interference at the second scheduled entity from the second data transmission is greater than a predetermined threshold.  
17. The method of claim 16, further comprising: sending the transmission cancellation indication to at least one of: at least the third scheduled entity, scheduled entities including the third scheduled entity scheduled to transmit in at least the portion of the sidelink resource, or a portion of the scheduled entities including the third scheduled entity scheduled to transmit in at least the portion of the sidelink resource that will cause interference with a reception of the first data.  
18. The method of claim 16, further comprising: predicting the level of interference using at least one of: a sidelink interference graph, a sidelink schedule, a transmit beam transmitting the second data from the third scheduled entity to the fourth scheduled entity, or a receive beam receiving the first data from the first scheduled entity at the second scheduled entity.  
19. The method of claim 15, further comprising: sending a preemption indication to indicate that receiving scheduled entities including the fourth scheduled entity are to ignore data including the second data received during at least the portion of the sidelink resource.  
20. The method of claim 19, further comprising: sending the preemption indication to at least one of: at least the fourth scheduled entity, scheduled entities including the fourth scheduled entity scheduled to receive in at least the portion of the sidelink resource, or a portion of the scheduled entities including the fourth scheduled entity scheduled to receive in at least the portion of the sidelink resource that will receive interference from the first data transmission.  
21. The method of claim 15, further comprising: L&L Ref. QCOM-4076US61Docket No. 202519 
instructing the third scheduled entity to send a preemption indication to indicate that receiving scheduled entities including the fourth scheduled entity are to ignore data including the second data received during at least the portion of the sidelink resource.  
22. The method of claim 21, further comprising: instructing the third scheduled entity to send the preemption indication to at least one of: at least the fourth scheduled entity, scheduled entities including the fourth scheduled entity scheduled to receive in at least the portion of the sidelink resource, or a portion of the scheduled entities including the fourth scheduled entity scheduled to receive in at least the portion of the sidelink resource that will receive interference from the first data transmission.  
23. An apparatus configured as a scheduling entity for wireless communication in a wireless communication network, comprising: 
a processor; 
a transceiver communicatively coupled to the processor; and 
a memory communicatively coupled to the processor, wherein the processor is configured to: 
obtain a first priority ranking of first data for a first data transmission from a first scheduled entity to a second scheduled entity using at least a portion of a sidelink resource reserved for sidelink communication; 
obtain a second priority ranking of second data scheduled for a second data transmission from a third scheduled entity to a fourth scheduled entity using at least the portion of the sidelink resource reserved for sidelink communication; and 
schedule a first data transmission of the first data using at least the portion of the sidelink resource based on the first priority ranking and the second priority ranking.  
24. The apparatus of claim 23, wherein the processor is further configured to: send a transmission cancellation indication to cancel the second data transmission if: L&L Ref. QCOM-4076US62Docket No. 202519 the first priority ranking represents a greater priority than the second priority ranking, the first data transmission will collide with the second data transmission, or a predicted level of interference at the second scheduled entity from the second data transmission is greater than a predetermined threshold.  
25. The apparatus of claim 24, wherein the processor is further configured to: send the transmission cancellation indication to at least one of: at least the third scheduled entity, scheduled entities including the third scheduled entity scheduled to transmit in at least the portion of the sidelink resource, or a portion of the scheduled entities including the third scheduled entity scheduled to transmit in at least the portion of the sidelink resource that will cause interference with a reception of the first data.  
26. The apparatus of claim 24, wherein the processor is further configured to: predict the level of interference using at least one of: a sidelink interference graph, a sidelink schedule, a transmit beam transmitting the second data from the third scheduled entity to the fourth scheduled entity, or a receive beam receiving the first data from the first scheduled entity at the second scheduled entity.  
27. The apparatus of claim 23, wherein the processor is further configured to: send a preemption indication to indicate that receiving scheduled entities including the fourth scheduled entity are to ignore data including the second data received during at least the portion of the sidelink resource.  
28. The apparatus of claim 27, wherein the processor is further configured to: send the preemption indication to at least one of: at least the fourth scheduled entity, L&L Ref. QCOM-4076US63Docket No. 202519 scheduled entities including the fourth scheduled entity scheduled to receive in at least the portion of the sidelink resource, or a portion of the scheduled entities including the fourth scheduled entity scheduled to receive in at least the portion of the sidelink resource that will receive interference from the first data transmission.  
29. The apparatus of claim 23, wherein the processor is further configured to: instruct the third scheduled entity to send a preemption indication to indicate that receiving scheduled entities including the fourth scheduled entity are to ignore data including the second data received during at least the portion of the sidelink resource.  
30. The apparatus of claim 29, wherein the processor is further configured to: instruct the third scheduled entity to send the preemption indication to at least one of: at least the fourth scheduled entity, scheduled entities including the fourth scheduled entity scheduled to receive in at least the portion of the sidelink resource, or a portion of the scheduled entities scheduled including the fourth scheduled entity scheduled to receive in at least the portion of the sidelink resource that will receive interference from the first data transmission.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647